Title: From George Washington to James Maury, 5 December 1796
From: Washington, George
To: Maury, James


                        
                            Sir, 
                            Philadelphia 5th Decr 1796.
                        
                        I have received several letters from you in the course of this year, but as
                            none of them required a particular acknowledgment—and as my time is generally much occupied
                            I have been silent until now.
                        The object of my writing to you now, is to request that the balance of £105.8.7 due
                            to me, as appears by your account current dated the 23d of February in the present year may
                            be remitted in the articles contained in the Invoice enclosed herewith.
                        I pray you to send them (Insured) by the first good opportunity to Alexandria
                            or George Town on Potomac. Accept my thanks for the Tarriers you had the goodness to send me
                            by Captn Butts who took great care of them, & delivered them in good order—With
                            esteem—I remain Sir—Your Most Obedt Servt
                        
                            Go: Washington
                        
                        				       				Philadelphia 5th Decr 1796.
                            Invoice of Goods to be shipped for, and consigned to, the Subscriber at Mount
                                Vernon in Virginia by James Maury Esqr. and sent by the first Vessel bound to the Port
                                of Alexandria, or George Town on Potok.
                        300 Wt of White lead ground in Oil
                            2 pieces of very fine Cambrick
                            2 Ditto—Irish linnen @ 4/. pr yd Sterlg
                            2 Ditto Do Do 3/. Do Do4 Ditto   Do     Do   2/.1   Do       say 60 yds   5/4. Sheeting—fine
                            6 large & handsome Table cloths—All to be of the same size, fineness and figure.
                            2. dozn handsome Napkins to suit Ditto.
                            The surplus of the balance of £105.8.7 due to me, pr your acct current
                                after Commission & charges—freight and Insurance on the above Goods are added to the
                                cost thereof, is to be sent to me in good British Oznabrigs.
                        
                    Go: Washington